Allow me to first congratulate you, Ambassador Peter Thompson, on your election as President of the General Assembly at its seventy-first session and to assure you of Ghana’s support and cooperation during this session and throughout your tenure. I congratulate also Secretary-General Ban Ki-moon on his selfless and dedicated service to our Organization over the past ten years and on his achievements during his tenure of office. His time as Secretary-General has witnessed some key defining moments for the United Nations in the maintenance of international peace and security, development and human rights, and I commend him for his leadership.
I am President of the Republic of Ghana. I was born one year after my country gained independence from colonial domination in 1957. I was born in the same year as Michael Jackson, whose untimely tragic death shocked the whole world. Michael was also known as the king of pop and was one of the greatest entertainers who ever lived. The words of his 1991 hit song “Heal the World” continue to echo to us from his grave. Michael Jackson sang, “Heal the world. Make the world a better place for you and for me, and the entire human race”.
His song was released in 1991, at a time of excitement for the world. In the 58 years of my life, I have seen the world change more rapidly than in the millions of years of its existence. My life has spanned the excitement of the post-war era, the heady days of our liberation from colonial rule in Africa, the Apollo moon landing, the Cold War, the excitement at the fall of the Berlin wall, the era of globalization, the end of apartheid, the global progress of the Millennium Development Goals (MDGs), the Arab Spring, Brexit, China’s slowdown, the Sustainable Development Goals, the Islamic State in Iraq and the Sham, cyberattacks — and the list goes on and on.
Our world today is more complicated than it has ever been. The question I ask is: what happened to the ideals that gave birth to the United Nations? What happened to the enthusiasm that captured the spirit of the post-war world, which envisioned peace, safety and security for all humankind? What happened to our excitement at the thawing of the Cold War; to our joy at the collapse of apartheid?
The era of the Cold War created a paradoxical safety and security. The bipolar world and the arms race assured mutual destruction from any nuclear war, and therefore the world was a more predictable place. Those of us in developing countries hid behind our shield of the Non-Aligned Movement. We marched against nuclear armaments and envisioned the day that the nuclear arms race would end, so that the trillions of dollars that were being spent by the super-Powers on nuclear weapons would yield a dividend that would create a life of prosperity for all people on Earth.
President Reagan stood before the Brandenburg Gate in Berlin in 1987 and said “Mr. Gorbachev, open this gate. Mr. Gorbachev, tear down this wall.” In President Reagan’s words, walls cannot withstand faith, walls cannot withstand truth, and walls cannot withstand freedom. The fall of the Berlin Wall opened a vision of a new world — the era of globalization; an age where trade and interaction among people of the world would spread prosperity across the globe. It did, to some extent. The rise of the Asian tigers; the emerging world of China, Brazil, South Africa and India; the turn of the millennium and the Millennium Development Goals raised millions of people out of poverty.
A young man in West Africa drops out of school and takes to selling petty items along the streets of the city. In agreement with four of his friends, they decide to raise money and try to make it to the greener pastures of Europe. They pay their way through the Niger and arrive at Agadez, whence they brave the trek of death. This is a dangerous hike across the harshest desert on Earth — the Sahara. They are attacked by bandits along the way and robbed of all their money and provisions. They are rescued by some Good Samaritans.
Two members of their group do not make it through the desert crossing. After months of living under the threat of death from many armed groups, including the Islamic State in Iraq and the Sham in Libya, they finally board an overloaded dinghy bound for Italy. Rescued from the sea after their dinghy capsizes, only one of them remains, held in a refugee detention centre in Italy. He is the lucky one — the only one of five friends to survive the perilous journey. How long he will remain in the detention centre, he does not know.
This could be the story of any young African seeking a better life in Europe. All over the world, there are new walls being built — walls that imprison us and block us from the rest of the world. The young African refugee in an Italian detention centre is facing one new such wall. In many parts of the world, extremist forces have hijacked the dialogue, and among the millennial generation all available cutting-edge technology is used to spread anxieties that evoke fear and arouse our basest emotions.
Hate speech is becoming common. People complain of being tired of being politically correct. In many places, xenophobia has taken over rational thinking. In the vote on Brexit, the spectre of a flood of Syrian refugees was used as the instrument for propelling the United Kingdom’s exit from the European Union. It is a paradox of our world that nearly 30 years after President Reagan called for the Berlin Wall to be torn down, new walls are springing up everywhere.
Yet we have the resources in this world to guarantee each person a decent life. In the implementation of the MDGs, despite the minimal resources that were injected by the wealthy nations, we managed by prioritizing our spending to put more children in school than ever before in history. We managed to pull more than 40 per cent of the world’s people out of extreme poverty. In Valletta, the European Union put €1.8 billion into an emergency fund to cooperate with Africa in the curbing of unregulated migration, and yet with Africa’s significant share of the world’s arable lands, a youthful labour force and a significant share of the world’s natural resources, a reordering of economic relations could create boundless opportunities that would keep young Africans at home, not risking their lives on these perilous journeys. Removing subsidies for farmers of the advanced world would create an even playing field for African farmers to compete. Removing revenue and non-revenue barriers to African produce would give African agriculture a fighting chance.
Some of the young Africans who hazard the desert and the Mediterranean Sea to cross to Europe from my country are young poultry farmers or other entrepreneurs who sell their shops and undertake the journey because they can no longer compete with the tons of frozen chicken dumped on African markets annually, or with the adverse business environment they have to face. Africa does not need sympathy or overseas development assistance. Africans need a fair chance to trade with the rest of the world and among ourselves.
The progress towards the creation of a continental free-trade area is commendable and must be fast- tracked. Raising intra-African trade alone from the paltry average of 15 per cent would create better opportunities for Africa’s youth. We can achieve a lot in collaboration with the rest of the world, and yet we must realize that a lot also rests within our own capacity to achieve as Africans. Recently, I took the decision as President of Ghana to allow citizens of other African countries travelling to Ghana to obtain visas on arrival. This would stimulate trade and investment if it were replicated across the entire continent.
Structural reforms are required in many areas. Governance is also a critical area that requires reform in Africa. Democracy unleashes the creative juices of our citizens. Africa has made remarkable progress. Elections are held regularly, civil society groups and think tanks have become more vocal, and the media is increasingly free. Yet there is a lot more that we can do to allow Africans the space to express themselves. Democracy is not a one-size-fits-all system; different countries are at different stages of the democratic journey. Democracy evolves and cannot be forced on the people. It does not help for bigger Powers to proselytize democracy across the continent. It can have negative consequences, as we are experiencing in parts of North Africa and the Middle East. But still, a properly functioning peer system can avoid some of the meltdowns we are experiencing in some African countries due to a desire to remain in office interminably.
The mistake with Africa is that we are seen as a homogenous unit and treated as such. It is not acknowledged that we are a whole continent with different aspirations, cultures, democracies and economic developments. Human progress is not a seamless movement forward. It encompasses periods of reversal, mistakes, fumbling and even falling. All parts of the world have been through this and learned from their mistakes. They have picked themselves up after a fall and continued moving. Africa must be allowed the same latitude.
A few years ago the term “Africa Rising” painted a picture of a continent on the move. Recent headwinds experienced due to the China slowdown and the collapse of commodity prices have caused some sceptics of Africa to once again gloat about the notion that nothing good can come out of the continent. Africa is a continent of 54 countries at different stages of progress and development. There must be room for us to make our mistakes and learn from them. Africa has the potential to be the next continent on the rise. It has a lot going for it. The continent has many success stories. Africa has the fastest growing population, and thus a very youthful labour force; the fastest growing middle class, with increasing disposable incomes; and the fastest growing information and communication technology networks in the world.
16/48 16-29421 Africa needs strengthened institutions and we are working to build them. We must engrain transparency and integrity more and more into our governance systems. President Obama said on his historic visit to Ghana that what Africa needs is strong institutions. We must strengthen our institutions of governance to eliminate the incidence of corruption that impoverishes our people.
My country, Ghana, is a part of Africa’s success story. I am proud of my country. We are variously called the “model of democracy” in Africa or the “beacon of democracy”. We have not looked back since the adoption of our 1992 Constitution. Successive elections, with power occasionally swinging between opposing political parties, have established Ghana’s democratic credentials in the world. A strict two-term limit for the President guarantees that every eight years a new person will be in charge.
Ghana has a fiercely independent media, with hundreds of newspapers and radio stations. I always say jokingly to my colleagues that in Ghana I have 27 million Presidents, all of whom know my job better than I do. Every morning on the political talk shows across the country, my fellow citizens can be heard coaching me on how to do my job and what my responsibilities are as President.
Bold measures in effecting structural reforms have yielded a more stable and resilient economy, with a deficit-to-gross domestic product (GDP) target of 4.9 per cent this year, among other favourable targets. With a stable currency, business confidence is rising and foreign direct investment remains very strong. Ghana has been chugging along at a respectable average of about 6 per cent GDP growth rate over the past decade. With the structural reforms we have undertaken, in collaboration with our development partners, and new developments in our offshore oil and gas prospects, Ghana is predicted to clip along from next year at a respectable 8 per cent growth per annum.
Over the past decade, we have invested heavily in expanding our socioeconomic infrastructure. Investments in health care, education, power, water, roads and ports are yielding significant dividends for us and creating more employment opportunities for our young people. These investments are yielding dividends in improved health care, increased enrolment at all levels of the educational ladder, improved transportation systems and the growth of the small and medium enterprises.
With the modest progress we are making, we are able to recapture the vision of the founder of our nation. It is a happy coincidence that on his birth anniversary today, I have the opportunity to address the world from the prestigious rostrum of the General Assembly. Today, 21 September, marks the birthday of Kwame Nkrumah. Many African leaders of our current generation draw inspiration from him. President Kwame Nkrumah was a champion of African liberation and a staunch Pan- Africanist. I wish all my country men and women a happy Founder’s Day.
Two years ago, I stood on this stage (see A/69/PV.9) and in my capacity as Chair of the Economic Community of West African States called for urgent action to halt the spread of the Ebola virus disease, which was ravaging three of our West African neighbours and threatening to spread across the whole subregion. Today, I stand here to salute Secretary-General Ban Ki-moon and the United Nations for their prompt response in setting up the United Nations Mission for Ebola Emergency Response (UNMEER), which was based in Ghana. UNMEER will probably go down in the history of the United Nations as one of the most successful and effective missions ever deployed by the Organization. I also salute the international community for its effective response in the form of logistics, personnel, medication and other material that helped to snuff out the disease in a relatively short time.
My particular commendation goes to the brave volunteers, including 41 of my own countrymen, who risked their lives by going into the infection zone to assist in the fight against the disease. Ghana remains proud of its contribution towards ending that crisis and of its support to the United Nations system and the international community when we made our country the staging post for the international response and the United Nations Mission on the Ebola Emergency Response, despite the threats.
Following the Ebola response, German Chancellor Angela Merkel, Norwegian Prime Minister Erna Solberg and I wrote to the Secretary-General calling for the establishment of a high-level panel to prepare a report that would allow the world to respond better in times of such global health crises. We are faced with such a situation already in respect of the exponential spread of the Zika virus. We must use the lessons learned from the Ebola crisis to confront that new threat.
Another threat we must confront together as a united world is the threat of terrorism. No part of the world is safe. In our subregion, the activities of Boko Haram in north-eastern Nigeria and the Lake Chad Basin have displaced millions of people and claimed thousands of casualties. Attacks in Mali, Burkina Faso and Côte d’Ivoire show that all our countries are at risk. Terrorism is one of the gravest threats to world peace and security today.
We cannot be under any illusion about the imminent threat to all of us even as we go about our daily activities. But the solution is not to shut our doors to foreigners who may have genuine cause for visiting, including tourism, business or sanctuary as refugees. That is what the terrorists want to us to do; they seek to instil fear and panic in us in order that we shut our doors on the rest of the world. Ghana stands in solidarity with all countries that have experienced terrorism recently: Bangladesh, Belgium, France, Germany, Indonesia, Lebanon, Pakistan, the Russian Federation, Turkey and the United States of America. No, we must not give in to them. The terrorists must not win, they cannot win and they will not win.
I wish to commend the United States and Cuba for the progress made in thawing the relations between the two neighbours. We have all been watching with excitement the removal of some of the last vestiges of the Cold War with the reopening of embassies in the two capitals, President Obama’s historic visit and the resumption of flights between the two countries. The time has come to take the remaining steps to completely lift the blockade on Cuba. I hope that this can be achieved before President Obama’s Administration leaves office.
Ghana once again wishes to reiterate its support for a two-State solution to the Israeli-Palestinian conflict. There is no military solution to this conflict. Israel’s security can be guaranteed only by a peaceful and stable Palestinian State coexisting side by side with Israel. Unfortunately, the illegal occupation of Palestinian lands continues to make such a solution more and more difficult to attain.
Last September, we convened in this very Hall and made a commitment to implementing the 2030 Agenda for Sustainable Development. It is an ambitious yet achievable Agenda whose Goals and Targets go far beyond the imperatives of economic growth by tackling the root causes of poverty and deprivation and delivering on the social and environmental dimensions of development. The 2030 Agenda for Sustainable Development not only marks the beginning of a new and even more promising phase in our trajectory as a global body, but also challenges us to develop new and innovative partnerships that I believe will guarantee progress evenly across regions and for all people. The 17 Goals and 169 Targets underscore the underlying values of the United Nations, as enshrined in its Charter, and provide renewed impetus to its activities in sustaining peace, preserving our planet, ensuring socioeconomic justice and safeguarding the dignity of mankind.
The Paris Agreement on Climate Change, the Sendai Framework for Disaster Risk Reduction 2015- 2030, the Addis Ababa Action Agenda on Financing for Development and the Sustainable Development Goals represent four important, mutually reinforcing landmark agreements that open a new chapter in global development towards ensuring prosperity for our people and preserving our planet.
I am impressed by the level of commitment that the United States and China, two of the major emitters of greenhouse gases, have shown by agreeing to ratify the Paris Agreement on Climate Change. I hope that this will be the catalyst that brings the Agreement into force, and state that we, as a generation, are unequivocally committed to bequeathing a better world to future generations. We must not fail to do this. As leaders, we are also responsible for moving beyond setting norms to delivering on our commitments at the national, regional and global levels. If we do not achieve them all simultaneously, it must not be for want of effort.
I am particularly honoured to co-chair the Secretary- General’s advocacy group in support of the SDGs. While we acknowledge that national leadership and ownership are critical, global partnerships are needed for financial resources, policy advice and technical assistance. I am happy to inform you, Mr. President, that Ghana has begun work in earnest to implement the SDGs. We will establish the necessary national structures to ensure that the policies and measures taken in that regard fall in line with our 40-year development plan, currently being formulated. I have also signed the ratification instrument of the Paris Agreement and will take part in the event today depositing Ghana’s instrument with the United Nations.
The Security Council remains an important source of legitimacy for international action on peace and security. While Africa accounts for close to one third of the membership of the United Nations and nearly two thirds of the work of the Council, it remains woefully underrepresented in the permanent and non-permanent category. Eleven long years after the African Union adopted the Ezulwini Consensus, we are nowhere near achieving a more equitable reform of the Security Council. That will continue to remain a scar on the conscience of this world body if not remedied as quickly as possible.
Ghana is a leading democracy in Africa. I stand before the world today to declare that, just as we have done in the past, my country will go to the polls this December, and the processes before, during and after will mark a further consolidation of Ghana’s credentials as a leading world democracy.
In conclusion, let me once again express my sincere appreciation to Mr. Ban Ki-moon for his extraordinary leadership during his tenure as Secretary-General. The people of Ghana, my wife and I wish the Secretary- General and Mrs. Ban Soon-taek well in their future endeavours. It is my wish that history record our time here in this Hall as one that gave reality to Michael Jackson’s song: “heal the world/make the world a better place for you and for me/and for the entire human race.”
